Citation Nr: 1446297	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  10-15 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for gastrointestinal problems, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for skin rash, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a sinus condition, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for an acquired psychiatric disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for fatigue, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

7.  Entitlement to service connection for weight loss, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

8.  Entitlement to service connection for muscle and joint pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

9.  Entitlement to service connection for menstrual disorders, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1987 to August 1991.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision that, in pertinent part, denied service connection for chronic Gulf War Syndrome, for a sinus condition, and for menstrual disorders; and from a July 2009 rating decision that, in pertinent part, denied service connection for skin rash, for muscle and joint pain, for acid reflux, for abnormal weight loss, for gastrointestinal pain, for headaches, and for depression.  The Veteran timely appealed.

In July 2014, the Veteran testified during a video conference hearing before the undersigned at the RO.

The issues of service connection for muscle and joint pain, and for menstrual disorders-each as a qualifying chronic disability under 38 C.F.R. § 3.317, are addressed in the REMAND portion of the decision below; and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War, from February 1991 to March 1991.
 
2.  The Veteran's gastrointestinal problems are not related to a disease or injury during active service; and gastrointestinal problems were not manifested during active service, and are not currently manifested to a compensable degree.

3.  The Veteran does not have a current skin disability, to include seborrhea dermatitis, that is related to a disease or injury during active service; the Veteran does not have an undiagnosed illness, characterized by skin rashes.
4.  The Veteran's sinus condition is not related to a disease or injury during active service; and a sinus condition was not manifested during active service, and is not currently manifested to a compensable degree.

5.  Resolving all doubt in the Veteran's favor, a disability manifested by headaches had its onset in active service. 

6.  Resolving all doubt in the Veteran's favor, depression and anxiety had their onset in active service. 

7.  Resolving all doubt in the Veteran's favor, a disability manifested by fatigue had its onset in active service. 

8.  There is no evidence of abnormal weight loss at any time, and no current diagnosis of a disability manifested by weight loss generally.


CONCLUSIONS OF LAW

1.  Gastrointestinal problems were not incurred or aggravated in active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. § 1110, 1131, 1117 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013).

2.  A skin disability, to include seborrhea dermatitis, was not incurred or aggravated in service; and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013).

3.  A sinus condition was not incurred or aggravated in active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. § 1110, 1131, 1117 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013).

4.  A disability manifested by headaches was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

5.  Depression and anxiety were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

6.  Chronic fatigue was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.317 (2013).

7.  Weight loss was not incurred or aggravated in active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. § 1110, 1131, 1117 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through March 2007 and February 2009 letters, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.
VA's letters notified the Veteran of what evidence she was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed her that it would make reasonable efforts to help her get evidence necessary to support her claims, particularly, medical records, if she gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In each letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record.  The opinions expressed therein are predicated on a review of the history and consideration of the Veteran's complaints and symptoms.  
II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Specific to Persian Gulf War service, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue; signs or symptoms involving skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychologic signs or symptoms; sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; signs or symptoms involving the respiratory system; sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; or menstrual disorders.  The chronic disability must have become manifest either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more disabling not later than December 31, 2016; and must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; see 76 Fed. Reg. 81,834 (Dec. 29, 2011) (interim final rule extending statutory period).  

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia Theater of operations during the Persian Gulf War, and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).  In this case, information obtained from VA's Beneficiary Identification Records Locator Subsystem (BIRLS) in December 2007 shows that the Veteran served in Southwest Asia Theater of operations from February 1991 to March 1991; and her DD Form 214 reflects receipt of the South West Asia Service Medal with one star.  This medal generally indicates service in the area and time period referenced under 38 C.F.R. § 3.317.

The term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2013)).

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303 (2013).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.  

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).
Furthermore, these are claims where service treatment records are not available.  The Court has held that when service treatment records are unavailable, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) (noting that the duty to assist is "particularly great in light of the unavailability of the Veteran's exit examination and full Army medical records"). 

A. Gastrointestinal Problems

The Veteran contends that service connection for gastrointestinal problems is warranted. 

During an April 2007 VA examination, the Veteran reported that she had chest pain, which started between 2000 and 2004; and reported that her primary physician thought it was acid reflux.  An electrocardiogram was conducted, which reportedly was normal.  The Veteran reportedly used Rolaids and Tums, which helped.  Her symptoms increased in 2005, and the Veteran went to a nutritionist and changed her diet.  She reported having less of a problem now, but still had heartburn-type stabbing chest pain once every two weeks.  She attributed the pain to gas.  The Veteran reportedly took neither prescribed medications nor over-the-counter medications.  The Veteran also reported treatment for diarrhea, which had not been a problem lately.  She had loose stools every time she ate in the past, and occasionally watery stools, though never bloody, that occurred once a week or so.  

On examination in April 2007, the Veteran appeared well nourished and in no acute distress.  Her chest pain was felt to be heartburn, and her current symptoms were not severe enough to require prescription or over-the-counter medications.  The examiner noted that these symptoms started after active service, and that there was no documentation in the claims file to relate her symptoms to active service, without resorting to mere speculation.  In this regard, the Board notes that the Veteran reported the onset of symptoms post-service.  The examiner also noted that the Veteran's diarrhea, which occurred weekly post-service, could be related to her HIV medications, though the etiology was unclear.  Again, there are no references to diarrhea in the claims file during active service.

In February 2009, the Veteran's roommate stated that the Veteran also vomited and had diarrhea.

In July 2014, the Veteran testified that her acid reflux and gastrointestinal symptoms occurred after her discharge from active service, and have progressively worsened.  She also testified that she still had problems with diarrhea.

Here, the Veteran has not alleged that her gastrointestinal problems had manifested during active service in the Southwest Asia Theater of operations during the Persian Gulf War.  The evidence of record does not include a diagnosis of irritable bowel syndrome.  However, the Veteran has exhibited signs or symptoms of gastrointestinal problems post-service, which is an objective sign of undiagnosed illness under 38 C.F.R. § 3.317(b).  The question, therefore, becomes whether her symptoms manifested to a degree of 10 percent after service.  The Board finds that they have not. 

In this case, the Veteran's gastrointestinal problems would not warrant a compensable rating by analogy to provisions of 38 C.F.R. § 4.114, and Diagnostic Codes 7346 (hiatal hernia) or 7319 (irritable colon syndrome).  Specifically, the functions affected, anatomical location, and symptomatology for each of these diagnostic codes are similar to the Veteran's complaints of acid reflux and diarrhea.   See 38 C.F.R. § 3.317(a)(5); see also Stankevich, 19 Vet. App. 470, 472-73 (2006).

Even with heightened consideration afforded, what is missing here to award service connection is evidence that the Veteran's gastrointestinal problems-i.e., either acid reflux or diarrhea, manifested to a degree of 10 percent disabling post-service.  Recent VA treatment records reveal no findings of gastrointestinal problems. There is no evidence of recurrent epigastric distress with dysphagia, pyrosis, or regurigitation, accompanied by substernal or arm or shoulder pain, that produces impaired health (Diagnostic Code 7346).  Indeed she has required no treatment, and has bouts of heartburn only one every two weeks.  Nor does the evidence reflect moderate irritable colon syndrome with frequent episodes of bowel disturbance and abdominal distress (Diagnostic Code 7319).  She indicated a past history of weekly diarrhea and occasional loose stools; however, in 2007 she indicated that she was not experiencing symptoms at the time.  Though she testified that she "still has these problems" in her hearing, there is no indication of frequent episodes of bowel disturbance and abdominal distress as contemplated by the criteria for a 10 percent. Therefore, service connection pursuant to 38 C.F.R. § 3.317 is not warranted.

As to service connection on a direct basis, there is no evidence-including lay testimony-of gastrointestinal problems in service; and the April 2007 examiner found no documentation to relate the Veteran's current symptoms to active service.  The evidence clearly reflects that the Veteran's gastrointestinal problems started post-service.  Therefore, as there is no in-service event, service connection pursuant to 38 C.F.R. § 3.303 is not warranted.

For the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for gastrointestinal problems, to include as due to an undiagnosed illness.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49. 

B.  Skin Rashes

The Veteran contends that service connection for skin rashes is warranted. 

VA treatment records, dated in August 2006, include assessments of seborrhea dermatitis and onychomycoses.  The Veteran was prescribed cream medications for treatment.  Records, dated in December 2006, reveal that the skin rashes and lesions had all resolved; and that nails on the Veteran's feet were thickened, yellow and brittle, and there was peeling skin between the toes.  Assessments were seborrhea dermatitis, resolved; and onychomycoses, scaly, peeling skin between the toes resolved.

During an April 2007 VA examination, the Veteran reported that she had different types of skin rashes in active service and that she did not know what caused them.  She reported that, after eating certain foods, her face would break out in hives or dark splotches that were sometimes itchy.  She applied fungal cream in the past, which helped.  The skin rashes most often occurred on her forehead, cheeks, arms, and legs.  Currently, she had no skin rashes.  The Veteran also reported a nail fungus involving her toenails, which started about a year ago.  One of her nails fell off and had not fully grown all the way back.

On examination in April 2007, there were no lesions or rashes involving the Veteran's skin.  There were thickened dystrophic nails consistent with onychomycosis.  The examiner found no references to onychomycosis or skin rashes in the claims file.

In February 2009, the Veteran's roommate stated that he had seen the Veteran's skin rashes and discoloration, as well as the nail infections.

VA treatment records, dated in April 2013, note a medical history of seborrhea dermatitis.
 
In July 2014, the Veteran testified that she currently had some discoloration of the skin, and that the nail infections "come and go."  She testified that she had been prescribed medications in the past, and had been diagnosed with seborrhea dermatitis.  

Here, the Veteran exhibited signs or symptoms of skin rashes in active service and nail infections post-service, which are objective signs of undiagnosed illness under 38 C.F.R. § 3.317(b).  However, the April 2007 examiner attributed the Veteran's skin rashes and nail infections to known clinical diagnoses.  Thus, a disability manifested by either skin rashes or nail infections cannot be considered undiagnosed illnesses or qualifying chronic disabilities for entitlement to service connection based on the Veteran's service in the Persian Gulf. 

As for service connection on a direct basis, the report of the April 2007 examination weighs against a finding of any current skin disability; and against a finding that onychomycosis had its onset in active service.  In this case, the Veteran reported that she had no current skin rashes; and also reported the onset of the nail infections post-service.  The Board acknowledges the examiner's opinion that it would be mere speculation to link either skin rashes or nail infections to the Veteran's active service.  Even with heightened consideration afforded due to the absence of service treatment records, service connection is not warranted because there is no current disability manifested by skin rashes; and the evidence weighs against a finding of in-service nail infections.  The Board finds the April 2007 opinion is factually accurate, fully articulated, and contains sound reasoning.  Therefore, the opinion is afforded significant probative value.  

While the Veteran is credible in her descriptions of skin discoloration and nail infections that "come and go," she is not shown to be competent to render an opinion as to the nature of her underlying nail infections, or to identify a skin disability as responsible for ongoing symptomatology she has experienced since active service.  On these matters, the Board finds the competent medical evidence of record to be the only probative evidence of record.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for skin rashes and nail infections, to include as due to an undiagnosed illness.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49. 


C. Sinus Condition
 
The Veteran contends that service connection for a sinus condition is warranted. 
During an April 2007 VA examination, the Veteran reported that she had two-to-three sinus infections between 2002 and 2004; and reported that she was treated with steroids and antibiotics, but could not recall the specific names.  She reported similar symptoms since then, and her last episode was about one month ago.  She took over-the-counter sinus medications and no antibiotics, and had not had recent treatment by a physician.

Following examination in April 2007, the assessment was sinus condition, which was managed with over-the-counter medications.  The examiner noted that the Veteran had two sinus flares each year.  The examiner also opined that there were no references to a sinus condition in the claims file during active service.

X-rays taken of the Veteran's sinuses in March 2012 revealed complete opacification of the right maxillary sinus.  A minor abnormality was noted.

Records note a history of sinusitis in March 2012; and that her sinus headaches were much improved (less intense and less frequent) in July 2012.  VA treatment records, also dated in July 2012, reveal a scant clear nasal discharge; and that the turbinates and nasal mucosa were pale pink and moist.  The Veteran was encouraged to perform a saline flush of the nasal cavities.  Records dated in December 2012 reveal that the opacification of the right maxillary sinus had resolved, and a nasal steroid spray was prescribed.  

In July 2014, the Veteran testified that the type of symptoms she had in active service was headaches, which had been diagnosed as sinus headaches.

Here, other than for symptoms of headaches, which are discussed further below, the Veteran has not alleged that her sinus condition had manifested during active service in the Southwest Asia Theater of operations during the Persian Gulf War.  Indeed, the April 2007 VA examination report reflects the onset of a sinus condition post-service in 2002, and an average of two sinus flares per year.  However, the Veteran has exhibited signs or symptoms involving the respiratory system post-service, which is an objective sign of undiagnosed illness under 38 C.F.R. § 3.317(b).  The question, therefore, becomes whether her symptoms manifested to a degree of 10 percent after service.  The Board finds that they have not. 

In this case, the Veteran's sinus condition would not warrant a compensable rating by analogy to provisions of 38 C.F.R. § 4.97, and Diagnostic Codes 6510 through 6514 (general rating formula for sinusitis).  Specifically, the functions affected, anatomical location, and symptomatology for each of these diagnostic codes are similar to the Veteran's complaints of sinus condition.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich, 19 Vet. App. at 472-73.

Even with heightened consideration afforded, what is missing here to award service connection is evidence that the Veteran's sinus condition manifested to a degree of 10 percent disabling post-service.  There is no evidence of one or two incapacitating episodes per year that required prolonged (lasting four to six weeks) antibiotic treatment, apart from a remote history noted in 2007 of episodes in 2002 to 2004.  Nor does the evidence reflect three to six non-incapacitating episodes per year of a sinus condition characterized by headaches, pain, and purulent discharge or crusting.  See Diagnostic Codes 6510, 6511, 6512, 6513, 6514.  Indeed, when questioned about her sinuses, she testified as to headaches but not respiratory symptoms. The evidence of record does not reach the level of severity described in the applicable criteria.  Therefore, service connection pursuant to 38 C.F.R. § 3.317 is not warranted.

As to service connection on a direct basis, there is no evidence-including lay testimony-of a sinus condition in active service; and the April 2007 examiner found no documentation to relate the Veteran's current symptoms to active service.  The evidence weighs against a finding of an in-service sinus condition.  Therefore, as there is no in-service event, service connection pursuant to 38 C.F.R. § 3.303 is not warranted.

For the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a sinus condition, to include as due to an undiagnosed illness.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49. 

D.  Headaches

The Veteran contends that service connection for headaches is warranted. 

During an April 2007 VA examination, the Veteran reported that her headaches began in active service around 1990; and that most of the time, her headache was at the right eyebrow and underneath the brow bone.  At other times, her whole head was involved; and she believed that she had different types of headaches.  The Veteran reported being diagnosed with sinus headaches between 2002 and 2004, and that most of her headaches were thought to be related to her sinus condition.  The Veteran also wondered if eye strain contributed to her headaches, and that she was supposed to wear glasses, but she had not replaced her broken pair in the past two years.

In April 2007, the Veteran also reported having headaches about once per month, and that she took over-the-counter medication.  She also reported having headaches more regularly three years ago, which lasted for three days.  The Veteran described the headache pain as a level 8 on a 10-point scale.  She reportedly was bothered by light and noise during her headaches, but was told that her headaches were not migraines.  She has reportedly thrown up in the past with a headache, but did not recall whether the headache lateralized.  The Veteran reported getting a faint pain that signaled a headache was coming, and that nausea sometimes preceded her headache.  Sometimes she got a dizzy feeling prior to a headache.

Following examination in April 2007, the assessment was headaches.  The examiner indicated that the headaches were not debilitating and occurred approximately once per month, and were managed with over-the-counter medications.  The examiner found no references to headaches in the claims file.

In February 2009, the Veteran's roommate stated that he witnessed the Veteran having headaches that lasted for days, to the point where she could not function or think straight.

VA treatment records, dated in March 2012, reflect complaints of headaches getting worse, and that sometimes the Veteran could not function and had to lie down.  Records show that the headaches were frontal mainly, and sometimes occipital; and that she took over-the-counter medications occasionally for headaches approximately four times a week.  In April 2013, the Veteran reported that her headaches were becoming more frequent and more intense.

In July 2014, the Veteran testified that she did have headaches in active service, which have since become more intense and more frequent.

Here, the evidence reflects that the Veteran reported symptoms of headaches in 1990, which was prior to her active service in the Southwest Asia Theater of operations during the Persian Gulf War from February 1991 to March 1991.  VA will not pay compensation under 38 C.F.R. § 3.317 for aggravation of disabilities resulting from pre-existing undiagnosed illnesses.  See 60 Fed. Reg. 6,660 (February 3, 1995). 

With regard to direct service connection, as noted above, the Board is troubled by the fact that the April 2007 examiner did not consider the Veteran's credible statements of in-service headaches.  In this regard, the Board finds the April 2007 opinion not probative.  Where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  Given the absence of the Veteran's service treatment records, her lay statements of in-service headaches are the most probative evidence of record.  With heightened consideration afforded, the Board finds the Veteran's descriptions of headaches both in-service and after service, as credible and persuasive.
Accordingly, the competent and probative evidence reflects the onset of headaches during active service.  Given this evidence, and resolving all doubt in the Veteran's favor, the Board finds that a disability manifested by headaches had its onset in active service.  See 38 C.F.R. § 3.102 (2013).

E.  Psychiatric Disorder

The Veteran contends that service connection for an acquired psychiatric disorder is warranted. 

During an April 2007 VA examination, the Veteran reported that she had never received any mental health treatment of any kind.  She also reported her military history.  The Veteran reported that she worked post-service in customer service jobs from 1995.  She noted that her health difficulties and need for frequent breaks became problematic at work; and reported that her depression frequently made her unable to get out of bed in the morning.  The Veteran also reported that her mood was frequently angry and irritable, and she expressed difficulty managing her anger within the last few years.
  
Following mental status examination in April 2007, the examiner noted that the Veteran reported some difficulties with periodic intrusive thoughts and memories that appear consistent with her Iraq experience; and opined that a portion of her depression may also be related to her prior military experience.  The examiner also found that the Veteran did not meet full criteria for a diagnosis of PTSD.  The examiner could not rule out numerous external stressors as precursors to her depression and anxiety, as well as her Iraq experience.  The examiner then opined that it is likely that all of these factors combined contribute to her current emotional pain and distress.  Although the Veteran had significant symptoms of depression, she did not meet the full criteria for a diagnosis of major depressive disorder.  Axis I diagnoses include depressive disorder, not otherwise specified; and anxiety disorder, not otherwise specified.  

In February 2009, the Veteran's roommate stated that he had witnessed the Veteran in a depressed state; and also had witnessed several instances of violent outrages expressed, both verbally and physically.

VA records show that the Veteran began psychotherapy sessions in February 2009.  Medications were prescribed.  The clinical assessment, from February 2009 to March 2010, was mood disorder, not otherwise specified.

In July 2014, the Veteran testified that she was undergoing psychiatric treatment, and that she had three different diagnoses-i.e., depressive disorder, mood disorder, and anxiety disorder.  She testified that she had problems with sleeping, and that she kept remembering "things that happened over there."  The Veteran described seeing dead bodies, and dealing with smells; and that they treated female personnel differently from male personnel.  She is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

The report of the April 2007 examination supports a finding that the Veteran's military experience contributed to her current emotional pain and distress. Also, the Veteran's testimony is consistent with findings of depression and anxiety in April 2007; and of a mood disorder documented from February 2009.  

With heightened consideration afforded, and when considering the competent and credible lay statements, and the post-service medical evidence substantiating the Veteran's claim, and resolving all reasonable doubt in her favor, the Board finds that a disability manifested by depression and anxiety had its onset in active service.  See 38 C.F.R. § 3.102 (2013).  

F. Fatigue

The Veteran contends that service connection for fatigue is warranted. 

During an April 2007 VA examination, the Veteran reported that she noticed feeling tired since about 2000.  She reported that this was not a constant problem, but at times she had episodes that lasted days to months.  During such times the Veteran reportedly did not have the energy to get out and walk, like she enjoyed.  She became tired and winded going up a flight of steps.  She reportedly did not have the energy to stand for long periods of time, and she began requiring frequent breaks with her job as a sales associate.  When really fatigued, the Veteran reportedly spent extra hours in bed; and she reportedly slept 14 hours on some days.  The assessment was fatigue.  

In February 2009, the Veteran's roommate stated that he had direct knowledge of the Veteran's fatigue because he had witnessed her experiencing several bouts of chronic fatigue.

In July 2014, the Veteran testified that she was not currently being treated for fatigue.  Although recent VA treatment records reveal no findings of chronic fatigue syndrome, the report of the April 2007 VA examination documents fatigue as a symptoms of current disability for VA purposes.

Here, the Veteran has not alleged that her fatigue manifested during active service in the Southwest Asia Theater of operations during the Persian Gulf War.  The evidence of record does not include a diagnosis of chronic fatigue syndrome.  However, the Veteran has exhibited signs or symptoms of fatigue post-service, which is an objective sign of undiagnosed illness under 38 C.F.R. § 3.317(b).  The question, therefore, becomes whether her symptoms manifested to a degree of 10 percent after service.  The Board finds that they have. 

The Veteran's fatigue is considered herein by analogy to provisions of 38 C.F.R. § 4.88b, and Diagnostic Code 6354 (chronic fatigue syndrome).  Specifically, the functions affected, anatomical location, and symptomatology for each of these diagnostic codes are similar to the Veteran's complaints of fatigue.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich, 19 Vet. App. 470, 472-73 (2006).  A 10 percent evaluation is warranted for symptoms that wax and wane, but result in periods of incapacitation of at least one but less than two weeks total duration per year, or; symptoms controlled by continuous medication.  

While the Veteran does not receive continuous medication for her fatigue, the Board finds her lay testimony to be credible for purposes of establishing the severity of fatigue post-service.  The symptoms described equate to a minimum of one week of incapacitation per year.  Therefore, service connection is warranted for a disability manifested by fatigue pursuant to 38 C.F.R. § 3.317.

G. Weight Loss

The Veteran contends that service connection for weight loss is warranted, as an objective indicator of an undiagnosed illness. 

VA treatment records, dated in October 2005, reveal recent weight loss and gain, and good overall state of health.

During an April 2007 VA examination, the Veteran reported that she had to eat frequent snacks at work to help her energy in 2005 and 2006; and that she could not take breaks as often as she needed, and had lost weight down to 138 pounds during that time.  Initially, the Veteran reported being overweight, and that she had tried to lose weight, and that "the pounds kept falling off."  The Veteran reportedly was then using "Boost" and "Ensure" to increase her weight, which stabilized around four months prior.  Records show that the Veteran's weight loss is not related to her HIV status.  On examination, the Veteran weighed 165 pounds and she measured 70 inches in height.  The assessment was weight loss.

In February 2009, the Veteran's roommate stated that he had witnessed the Veteran's weight loss, as she went from 175 pounds to 138 pounds.
VA treatment records, dated in March 2009, show complaints of weight gain.  The Veteran was encouraged to diet and exercise.  Records dated in January 2010 show that the Veteran had lost 14 pounds over the past three months.  In June 2011, the Veteran weighed approximately 224 pounds.  She had gained ten pounds since her last visit, and was encouraged to walk for more than 30 minutes most days, and to continue dieting and exercising.  

Here, the Veteran has not alleged that weight loss manifested during active service in the Southwest Asia Theater of operations during the Persian Gulf War.  The evidence of record does not confirm any weight loss in service.  However, the Veteran has exhibited signs or symptoms of weight loss post-service.  The question, however, is two-fold - first, whether such weight loss is abnormal, and second, if so, whether it manifested to a degree of 10 percent after service.  The Board finds that the weight loss was not abnormal. 

Initially, the Veteran testified that weight loss is not a current problem for her.  Recent VA treatment records reveal no findings of weight loss.  The only references in the record are when the Veteran was overweight and encouraged to lose weight for health reasons, which she did.  The Board finds no evidence to suggest that this is abnormal in any way; no medical record shows such abnormality.  Therefore, absent abnormal weight loss, service connection is not warranted under 38 C.F.R. § 3.317.

Regarding direct service connection, there is no evidence of a current weight loss disability; therefore, in the absence of a current clinical diagnosis, service connection for must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application, and not for a past disability); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim).






	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for gastrointestinal problems is denied.

Service connection for a disability manifested by a skin rash is denied.

Service connection for a sinus condition is denied.

Service connection for a disability manifested by headaches is granted.

Service connection for depression and anxiety is granted.

Service connection for fatigue is granted.

Service connection for weigh loss is denied.


REMAND

Muscle and Joint Pain

The Veteran contends that service connection for muscle and joint pain is warranted. 

In April 2007, the Veteran reported that her muscle and joint pain began in active service around 1989, prior to her active service in the Southwest Asia Theater of operations during the Persian Gulf War from February 1991 to March 1991.  She reported complaints of knee pain in active service, and reported having stress fractures in the long bones of her shins after long runs or hikes.  The Veteran referred to these as "shin splints" and that she used over-the-counter medications; and that they no longer bothered her that often, unless it was really cold and rainy.

X-rays taken of the Veteran's knees in June 2011 revealed mild degenerative disease of both knees.  In December 2012, the Veteran reported consistent use of anti-inflammatory medications to reduce inflammation and pain.  In April 2013, the Veteran complained of right shoulder pain of one month's duration.

In July 2014, the Veteran testified that she had gone for physical and occupational therapy for her joint and knee pain.  She also testified that she suffered from bursitis in her hip joint, and that the joint pain in her knee had been diagnosed as osteoarthritis. 

The Veteran is competent to describe her symptoms since the diagnoses, and has done so, indicating that she has had joint and knee pain ever since service.  This is sufficient to trigger the duty to assist in obtaining a medical examination and opinion as to the etiology of her currently diagnosed osteoarthritis.

Menstrual Disorders 

The Veteran has an obstetrics history significant for three spontaneous abortions occurring in 1988, 1991, and 1992; and a termination of pregnancy in 1990.  Records also show two live births in 1994 and in 1995.  The first spontaneous abortion was prior to her active service in the Southwest Asia Theater of operations during the Persian Gulf War from February 1991 to March 1991.  

In May 2006, the Veteran reported intermenstrual spotting since January 2006.  Mild dysplasia was also noted.  A "CopperT" intrauterine device (IUD), which had been in place for 11 years, was removed in June 2006; and a "Mirena" IUD was placed.  The Veteran then reported no menses, consistent with proper placement of Mirena IUD, in April 2007. 

There are no records available that pertain to each of the Veteran's early miscarriages; and the April 2007 examiner was unable to make any assessment of possible link between time in active service in the Gulf War and the first trimester miscarriages.  The examiner suggested that the Veteran's worsening dysmenorrhea was after the birth of her second child, which coincided with the time of copper IUD placement; and there was complete resolution of symptoms, after the Mirena IUD was properly placed.

In December 2011, the Veteran denied any gynecological problems.  She reported no frequent menses and no heavy bleeding.  She reported no vaginal discharge, no pelvic pain, and no incontinence.  A pap smear at the time was negative for precancerous cells, and cultures were negative; the Veteran did not have chlamydia or gonorrhea.  Records show that an IUD was again removed and replaced in April 2012.

In July 2014, the Veteran testified that she had "very painful periods" and suffered two miscarriages shortly after returning from active service in Iraq.

Menstrual disorders are objective signs of undiagnosed illness or a chronic multisymptom illness.  38 C.F.R. § 3.317(b).  Given the Veteran's testimony and the nature of undiagnosed illness, the Board finds that the evidence is sufficient to warrant another examination and opinion.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file (physical or electronic), VA treatment records for muscle and joint pain, including osteoarthritis; and for menstrual disorders, dated from October 2012 to present. 

2.   Schedule the Veteran for a VA examination to determine the nature and etiology of her diagnosed osteoarthritis, including complaints of muscle and joint pain.  The claims file, and any pertinent records contained in any electronic claims folder, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  
Based on the review and the physical examination, the examiner is asked to render an opinion as to whether it is at least as likely as not that the Veteran's osteoarthritis is medically related to her active service, specifically, to include her knee pain and stress fractures as reported by the Veteran, and the Veteran's claim of continuing muscle and joint pain since then.   

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The examiner is also advised that the Veteran is a credible and reliable historian with regard to the observable symptoms she experienced in service, regardless of the absence of service treatment records.

3. Afford the Veteran a VA examination to identify all current disability underlying the Veteran's complaints of menstrual disorders; and to determine the nature and etiology of any disability, including undiagnosed illness. The claims file, and any pertinent records contained in any electronic claims folder, must be reviewed in conjunction with the examination. All testing deemed necessary must be conducted and results reported in detail. 

The examiner should indicate whether there are objective indications of a qualifying chronic disability manifested by menstrual disorders; or whether such objective indications may be attributed to any other known diagnosis (including dysplasia).

For any such manifestations attributed to a known diagnosis, the examiner should indicate whether it is at least as likely as not (a 50 percent probability or greater) that the diagnosed illness had its onset in active service, or is otherwise related to a disease or injury in active service-specifically, to include exposure to oil fires, chemicals, dust,  immunizations, or medications during active service in Iraq from February 1991 to March 1991.  

An explanation of the underlying reasons for any opinions offered must be included. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. The examiner is also advised that the Veteran is a credible and reliable historian with regard to the observable symptoms she experienced in service and after service, regardless of the lack of documented complaints in the service treatment records, insofar as they are consistent with the circumstances of her active service in Iraq.

4. Thereafter, readjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish the Veteran and her representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and her representative until they are notified by VA. The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


